Title: From Alexander Hamilton to Cornelius Lyman, 6 September 1799
From: Hamilton, Alexander
To: Lyman, Cornelius


          
            Sir,
            N York Sept. 6th 1799
          
          I send you a General Order of the sixteenth of May ninety nine.
          I had taken it for granted that a copy of this order had been forwarded to you in course; but I suppose from it appears by your letter to the Secretary of War, that it was omitted from Some cause or other, it was omitted.
          You will find in the order an answer to your enquiry. It defines the ration except as to the article of spirits which is left to the discretion of the Commanding Officers—As Commandant of the fort of Presque Isle it belonged to you to take such measures in the case as might have appeared to you to be proper. The rule however is to issue half a gill per man pr. day—And this rule it is expected will be conformed to.
          Your letter on the subject was irregularly Addressed to the Secretary of War—It should have been addressed to me as your immediate superior—
          Col. Hamtramck who commands the Western army in the absence of General Wilkinson is expected soon to take his position Station at Pittsburg. When you shall be advised of this having taken place all your communications will be addressed to him.
          With great consideration I am, Sir Yr. O & &
          Capt. Lyman
        